DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2022 has been entered.
Information Disclosure Statement
Acknowledgment is made of Information disclosure statement 1 March 2022.
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment in which the following is noted: claims 1, 8, 11, 15, and 16 are amended; the rejection of the claims traversed; and claim 14 cancelled. Claims 1 – 13 and 15 – 20 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 13 and 15 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “opaque masking layer” whereas in other claims an “opaque masking material” is recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al; (Publication number: US 2016/0111040 A1), hereafter Kim, in view of Amm et al; (Publication number: US 2012/0243091 A1), hereafter Amm, in view of Bradley Corrion (Publication number: US 2011/0316807 A1), hereafter Corrion.

Regarding claim 1:
	KIM discloses an electronic device (Kim ABSTRACT; display device illustrated in Figure 2), comprising:
 	 an array of pixels that form an active area (in the LCD display panel of Kim the array of pixels in the active area AA are formed by TFTs, storage capacitors, and pixels electrode respectively disposed at intersections between data lines and gate lines of the display panel; Kim Figure 2 and [0026]), wherein the array of pixels includes a first groups of pixels and a second group of pixels (Kim discloses a display area AA and non-display area BZ’3 which protrudes intro the display area AA thereby forming active areas AA1, AA2, and AA3. The pixels associated with areas AA1 and AA2 correspond to first and second groups of pixels).
	Kim does not disclose: 
 	i) an opaque masking material that forms an inactive area between the first and second group of pixels and a light sensor and light emitter located in the inactive area between the first and second group of pixels, and  							ii) wherein the first and second group of pixels are configured to display a first black region and second black region respectively, such that the opaque masking material that forms the inactive area between the first and second black regions and the light sensor and light emitter are located in the in active area between the first and second group of pixels, wherein the first and second black regions and the opaque masking material form a black strip along an upper edge of the electronic device
 	However, Amm discloses methods and apparatus for concealing sensor and other components of electronic devices. More particularly, Amm discloses optical components (Amm [0013]) which include a light emitter (Amm 114) and light sensor (Amm 112) are disposed in an inactive area of the display panel (Amm Figure 1 112, 114 disposed in peripheral area 104 of display). A black ink layer 220 that is part of the laminate is disposed in the peripheral area 104 and defines the aperture for the light emitter and light sensor (Amm Figure 2 and [0019]).
	It would have been obvious to modify Kim to include: 	
 	i) an opaque masking material that forms an inactive area between the first and second group of pixels and a light sensor and light emitter located in the inactive area between the first and second group of pixels, as claimed. Those skilled in the art would appreciate the ability to provide a light sensing and emitting functionality to the display device in a concealed manner, thereby providing additional functionality to the display device such as adjusting the display to various lighting conditions.
	Further, Corrion discloses a dynamic bezel for a mobile device. More specifically, Corrion discloses displaying a non-interactive virtual bezel (Corrion Figure 5 520) after it is determined the that a human hand is holding the device (Corrion Figure 5 510). The virtual bezel may be black in color and configured to blend into a physical bezel on the device (Corrion [0024]; and Figure 3).
	It would have been obvious to further modify Kim (in view of Amm) to include displaying a non-interactive virtual bezel wherein ii) the first and second group of pixels are configured to display a first black region and second black region respectively, such that the opaque masking material that forms the inactive area between the first and second black regions and the light sensor and light emitter are located in the in active area between the first and second group of pixels, wherein the first and second black regions and the opaque masking material form a black strip along an upper edge of the electronic device, as claimed. Those skilled in the art would appreciate excluding the area under the touch of a human hand from being an interactive area of the user interface display, unwanted and/or unintended action as a result of human hand holding the device may be prevented (Corrion [0023])

Regarding claim 2:
	Kim (in view of Amm and Corrion) discloses the electronic device defined in claim 1 wherein the opaque masking material forms a border around the array of pixels (discloses by combination as the blank ink 220 is part of the laminate which surrounds the peripheral area of the display, as illustrated in Amm’s Figure 1).




Regarding claim 3:
	Kim (in view of Amm and Corrion) discloses he electronic device defined in claim 1 wherein the light emitter emits infrared light (Amm [0013] optical component includes light emitter which may emit infrared light).

Regarding claim 4:
	Kim (in view of Amm and Corrion) discloses the electronic device defined in claim 3 wherein the light senor detects infrared light (Amm [0013] optical component includes light sensor which may detect infrared light).

Regarding claim 5:
	Kim (in view of Amm and Corrion) discloses the electronic device defined in claim 1 wherein the opaque masking layer has an opening that is located between the first and second groups of pixels and that is aligned with the light sensor (disclosed in combination by Amm’s Figure 2 showing ink 220 defining aperture for sensor and Kim’s Figure 6 in which the optical component is located in the non-display region BZ’3).

Regarding claim 6:
	Kim (in view of Amm and Corrion) discloses the electronic device defined in claim 1 further comprising signal lines that extend across rows of the pixels in the array (Kim [0026]), wherein the signal lines include first and second signal lines and wherein the first signal line is shorter than the second signal line (Kim Figure 6 – G1’ shorter than G8).
Regarding claim 7:
	Kim (in view of Amm and Corrion) discloses the electronic device defined in claim 6 wherein the signal lines comprise gate lines (Kim [0026]) and wherein the first signal line extends across the first group of pixels (Kim Figure 6 – line G1’ extends across pixels in area AA1).

Regarding claim 9:
	Kim (in view of Amm and Corrion) discloses the electronic device defined in claim 1 wherein the opaque masking layer comprises an opening located between the first and second groups of the pixels (disclosed in combination by Amm’s Figure 2 since ink 220 defines aperture 224 and is located in the non-display area BZ’3 as illustrated in Kim’s Figure 6).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al; (Publication number: US 2016/0111040 A1), hereafter Kim, in view of Amm et al; (Publication number: US 2012/0243091 A1), hereafter Amm, in view of Bradley Corrion (Publication number: US 2011/0316807 A1), hereafter Corrion, in view of Northcutt (Publication number: US 2005/0130680 A1), hereafter Northcutt.

Regarding claim 8:
	Kim (in view of Amm and Corrion) does not disclose the electronic device defined in claim 1 wherein the second group of pixels is configured to display an icon that conveys information selected from the group consisting of: a battery charge level and a signal strength information.
	However, Northcutt discloses a location status indicator for mobile phones. More particularly, Northcutt discloses a mobile phone 102 which includes a display area 104. The display area 104 includes icons 106 and 108 for display signal strength and battery life of the device (Northcutt Figure 1 and [0014]).
	It would have been obvious to further modify Kim (in view of Amm and Corrion) wherein the second group of pixels is configured to display an icon that conveys information selected from the group consisting of: a battery charge level and a signal strength information, as claimed. Those skilled in the art would appreciate the ability to provide visual feedback to the user, thereby allowing the user to more efficiently use the device.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al; (Publication number: US 2016/0111040 A1), hereafter Kim, in view of Amm et al; (Publication number: US 2012/0243091 A1), hereafter Amm, in view of Bradley Corrion (Publication number: US 2011/0316807 A1), hereafter Corrion, in view of Gettmey et al; (Publication number: US 2013/0063978 A1), hereafter Gettmey.

Regarding claim 10:
	Kim (in view of Amm and Corrion) discloses the electronic device defined in claim 1 further comprising a display cover layer that overlaps the array of pixels (Kim Figure 3 cover window CW) but does not disclose that has a speaker port located between the first and second groups of pixels.
	However, Gettmey discloses a chassis for display backlight. More particularly, a speaker port 18 located within the inactive region of the display (Gettemy Figure 1 and [0043]). 
	It would have been obvious to further  modify Kim (in view of Amm and Corrion) wherein a speaker port is located between the first and second groups of pixels, as claimed. Those skilled in the art would appreciate the ability to provide sound to the user, thereby enabling the user to listen to content on the display device.
	

Claim(s) 11 – 13, 15 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gen KODIE (Publication number: US 2014/0204303 A1), hereafter Kodie, in view of KIM et al; (Publication number: US 2016/0111040 A1), hereafter Kim, in view of Amm et al; (Publication number: US 2012/0243091 A1), hereafter Amm, in view of Bradley Corrion (Publication number: US 2011/0316807 A1), hereafter Corrion.


Regarding claim 11:
	Kodie discloses an electronic device (Kodie ABSTRACT; Figure 41), comprising: an active display area including an array of pixels (a display unit 562 construed as active area includes an array of pixels Vpix; see Figure 41 and Figure 2), wherein the array of pixels includes first and second rows of pixels (a first row of pixels Vpix is connected to 24m + 1 and a second row of pixels Vpix is connected to last row 24; [0069]); first and second signal lines that respectively extend across the first and second rows of pixels (see rows of scan lines 24 illustrate in Figure 2 extend across row of pixels Vpix).
	Kodie does not disclose:
 	 i) an inactive display area having a protruding portion that protrudes into the active display area and interrupts the first row of pixels, wherein the first row has fewer pixels than the second row, wherein the first signal line is shorter than the second signal line, and input-output components in the protruding portion of the inactive display area;               	 ii) an opaque masking material in the protruding portion of the inactive display area; and 													 iii) wherein the first row of pixels is configured to display first and second black regions, wherein the opaque masking material and the first and second black regions form a black strip along an upper edge of the electronic device.
	However, Kim discloses a panel array for display device with narrow bezel. More specifically, Kim discloses a display device which includes a display area AA and non-display area BZ’3 which protrudes into the active area forming active areas AA1, AA2, and AA3, thereby interrupting a first row of pixels connected to the first gate line (see Kim Figure 6 and [0041]). A first row G1’ is shorter than a second row G7, for example, as illustrated in Figure 6. Further, the non-display area BZ’3 includes a non-display functional element 30 (Kim Figure 6 and [0023]).
	It would have been obvious to modify Kodie to include: 
 	 i) an inactive display area having a protruding portion that protrudes into the active display area and interrupts the first row of pixels, wherein the first row has fewer pixels than the second row, wherein the first signal line is shorter than the second signal line, and input-output components in the protruding portion of the inactive display area, as claimed. Those skilled in the art would appreciate the ability to provide a conventional non-display functional element within a reduced screen area while increasing the effective display area of the screen, thereby improving the immersion experience for the user (Kim [0033]).
	Further, Amm discloses methods and apparatus for concealing sensor and other components of electronic devices. More specifically, Amm discloses a layer of ink 220 which is opaque and is disposed in a peripheral area 104 as part of a laminate 116 (see Amm Figures 1 and 2; [0019]).
	It would have been obvious to further modify Kodie (in view of Kim) to include: ii) an opaque masking material in the protruding portion of the inactive display area, as claimed. Those skilled in the art would appreciate the ability of providing a black finish to the periphery of the display device, while hiding components in the periphery from a user.
	Finally, Corrion discloses a dynamic bezel for a mobile device. More specifically, Corrion discloses displaying a non-interactive virtual bezel (Corrion Figure 5 520) after it is determined the that a human hand is holding the device (Corrion Figure 5 510). The virtual bezel may be black in color and configured to blend into a physical bezel on the device (Corrion [0024]; and Figure 3).
	It would have been obvious to further modify Kodie (in view of Kim and Amm) wherein iii) the first row of pixels is configured to display first and second black regions, wherein the opaque masking material and the first and second black regions form a black strip along an upper edge of the electronic device, as claimed. Those skilled in the art would appreciate excluding the area under the touch of a human hand from being an interactive area of the user interface display, unwanted and/or unintended action as a result of human hand holding the device may be prevented (Corrion [0023]).

Regarding claim 12:
	Kodie (in view of Kim, Amm, and Corrion) discloses the electronic device defined in claim 11 wherein the input-output components comprise at least one component selected from the group consisting of: a speaker, a camera, a light sensor, a discrete light-emitting diode, a proximity sensor, a strain gauge, a force sensor, a temperature sensor, a fingerprint sensor, a button, and a microphone (Kim [0032] front camera).

Regarding claim 13:
	Kodie (in view of Kim, Amm, and Corrion) discloses the electronic device defined in claim 11 wherein the first and second signal lines comprise gate lines (Kim G1’ and G7 are gate lines [0041]).

Regarding claim 15:
	Kodie (in view of Kim, Amm, and Corrion) discloses the electronic device defined in claim 11, wherein the opaque masking material has an opening in the inactive display area that is aligned with one of the input-output components (Amm Figure 2 – black ink 220 defined aperture 224 aligned with input-output components 112 and 114).

Regarding claim 16:
	Kodie discloses an electronic device (Kodie ABSTRACT; Figure 41), comprising: an array of pixels including first and second rows of pixels (Kim Figure 2 – see row pixels Vpix connected to upper gate line 24m + 1 and last gate line 24).
	Kodie does not disclose:
 	 i) wherein the first row has fewer pixels than the second row;  
 	ii) an infrared light-emitting component and an opaque masking material; and 
 	iii) wherein the first row is configured to display first and second black regions such that the first and second black regions and the opaque masking material form a black strip along an upper edge of the electronic device, wherein the infrared light-emitting component and the opaque masking material are interposed between the first and second black regions, respectively.
	However, Kim discloses a panel array for display device with narrow bezel. More specifically, Kim discloses a display device which includes a display area AA and non-display area BZ’3 which protrudes into the active area forming active areas AA1, AA2, and AA3, thereby interrupting a first row of pixels connected to the first gate line (see Kim Figure 6 and [0041]). A first row G1’ is shorter than second row G7, for example. Further, the non-display area BZ’3 includes a non-display functional element 30 such as an LED (Kim Figure 6 and [0032]).
	It would have been obvious to modify Kodie wherein i) the first row has fewer pixels than the second row, as claimed. Those skilled in the art would appreciate the ability to reduce the area of the screen occupied by a conventional non-display functional element while increasing the effective display area of the screen, thereby improving immersion experience for the user (Kim [0033]).
 	Further, Amm discloses methods and apparatus for concealing sensor and other components of electronic devices. More specifically, Amm discloses a layer of ink 220 which is opaque and is disposed in a peripheral area 104 as part of a laminate 116 (see Amm Figures 1 and 2; [0019]) and infrared light-emitting components disposed within the peripheral area 104 and concealed by the ink 220 (Amm [0013] and Figure 2).
	It would have been obvious to modify Kodie (in view of Kim) to include ii) an infrared light-emitting component and an opaque masking material, as claimed. Those skilled in the art would appreciate the ability of providing a black finish to the periphery of the display device, while hiding components in the periphery from a user.
	Finally, Corrion discloses a dynamic bezel for a mobile device. More specifically, Corrion discloses displaying a non-interactive virtual bezel (Corrion Figure 5 520) after it is determined the that a human hand is holding the device (Corrion Figure 5 510). The virtual bezel may be black in color and configured to blend into a physical bezel on the device (Corrion [0024]; and Figure 3).
	It would have been obvious to further modify Kodie (in view of Kim and Amm) wherein iii) the first row is configured to display first and second black regions such that the first and second black regions and the opaque masking material form a black strip along an upper edge of the electronic device, wherein the infrared light-emitting component and the opaque masking material are interposed between the first and second black regions, respectively, as claimed. Those skilled in the art would appreciate excluding the area under the touch of a human hand from being an interactive area of the user interface display, unwanted and/or unintended action as a result of human hand holding the device may be prevented (Corrion [0023]).

Regarding claim 17:
	Kodie (in view of Kim, Amm, and Corrion) disclose the electronic device defined in claim 16 wherein the opaque masking material has an opening aligned with the infrared light-emitting component (disclosed in combination as the ink 220 defines an aperture 224 in which the optical light emitting component is disposed).

Regarding claim 18:
	Kodie (in view of Kim, Amm, and Corrion) discloses the electronic device defined in claim 16 wherein the opaque masking material interrupts the first row of pixels without interrupting the second row of pixels (disclosed in combination since the black ink 220 illustrated in Amm’s Figure 2 covers the non-display area BZ’3 which interrupts the first gate lines G1/G1’ but not second gate line G7, as illustrated in Kim’s Figure 6).

Regarding claim 19:
	Kodie (in view of Kim, Amm, and Corrion) discloses the electronic device defined in claim 16 further comprising a first gate line that extends across the first row of pixels and a second gate line that extends across the second row of pixels (Kodie Figure 2 – upper gate line 24m + 1 extends across first row of pixels while last gate line 24 extends across a second row of pixels), wherein the first gate line is shorter than the second gate line (Kim Figure 6 gate line G1’ is shorter than G8).

Regarding claim 20:
	Kodie (in view of Kim, Amm, and Corrion) disclose the electronic device defined in claim 16 further comprising a display cover layer that overlaps the array of pixels and that has an opening between the first and second pixels (disclosed by combination since Kim’s cover window CW covers both the display panel and the exposure groove; see Kim’s Figure 3 and [0031]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/ Primary Examiner, Art Unit 2623